IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 292 EAL 2015
                              :
             Respondent       :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
JUAN SMITH,                   :
                              :
             Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 1st day of September, 2015, the Petition for Allowance of

Appeal is DENIED.